     Case 8:19-cv-01351-JVS-DFM Document 36-1 Filed 09/19/19 Page 1 of 7 Page ID #:1355


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19                                                  EXHIBIT A
20

21

22

23

24

25

26

27

28



                      Coffelt -v- Anagnost et. al., Coffelt’s Request to Amend Motion to Dismiss   1
     Case 8:19-cv-01351-JVS-DFM Document 36-1 Filed 09/19/19 Page 2 of 7 Page ID #:1356


1       Louis A. Coffelt, Jr.
2       General Delivery
3       6771 Warner Avenue
4       Huntington Beach, CA 92647
5       email: Louis.Coffelt@gmail.com
6       Phone: (657) 456-3112
7       Pro Se
8                                             UNITED STATES DISTRICT COURT
9                                                 for the Central District of California
10      Louis A. Coffelt, Jr.,                                )
11                plaintiff,                                  )             Case No. 8:19-cv-01351 JVS - DFM
12                -v-                                         )
13      Andrew Anagnost, defendant,                           )
14      Pascal W. Di Fronzo, defendant,                       )
15      Autodesk, Inc., defendant,                            )
16      Sony Pictures Imageworks, defendant,                  )
17      Sony Corporation of America, defendant, )
18      Larry Gritz, defendant.                               )
19      _________________________________ )
20

21                REQUEST TO AMEND AUTODESK’S REQUEST FOR JUDICIAL NOTICE
22               (Dkt. No. 30); AND AMEND MOTION TO DISMISS (Dkt. No. 29); AND
23                             REQUEST FOR CONFERENCE IN REGARD TO MOTION
24                                              FOR EVIDENTIARY HEARING
25

26      TO: defendants, Andrew Anagnost, Pascal W. Di Fronzo, Autodesk, Inc., (Defendants)
27               PLEASE TAKE NOTICE that Coffelt hereby requests Defendants to immediately
28      file an amendment to your Request For Judicial Notice (Dkt. No 30) (RJN), and Motion to Dismiss


                               Coffelt -v- Anagnost et. al., Coffelt’s Request to Amend Motion to Dismiss   2
     Case 8:19-cv-01351-JVS-DFM Document 36-1 Filed 09/19/19 Page 3 of 7 Page ID #:1357


1       (Dkt. No. 29) (Motion) in the court.
2              The following forms a basis for this request to amend the indicated documents:
3              1.)
4              Autodesk seeks judicial notice of the dictionary definition of “nest”:
5              1. Exhibit 33 is a copy of an excerpt from the IBM Dictionary of
6              Computing (3d ed. 1994) which includes the definition of “nest” on
7              page 452. “Nest” is defined in part as “[t]o incorporate one or more
8              structures of one kind into a structure of the same kind; for example, to
9              nest one loop (the nested or inner loop) within another loop (the nesting
10             or outer loop).”
11             “A dictionary is a source whose accuracy cannot reasonably be questioned
12             and therefore courts can consult dictionaries at any stage of litigation to determine
13             the meaning of words and phrases.”
14             See Dkt. No. 30, p. 7
15

16             The meaning of the above identified terms “dictionary”, and “definition” are ambiguous, and
17      appears to intentionally mislead the court in an attempt to have specialized technical evidence
18      admitted under the guise of lay subject matter and lay definition.
19             Coffelt can not fairly respond because of the confusion caused by the ambiguity in the
20      meaning of “dictionary”, and “definition”. For these reasons, Coffelt’s confusion and inability to
21      fairly respond has caused prejudice to Coffelt.
22

23             2.) The RJN is in violation of Fed. R. Civ. P. 7(b)(1)(B) because the grounds for seeking the
24      order is not particularly specified.
25

26

27

28



                           Coffelt -v- Anagnost et. al., Coffelt’s Request to Amend Motion to Dismiss   3
     Case 8:19-cv-01351-JVS-DFM Document 36-1 Filed 09/19/19 Page 4 of 7 Page ID #:1358


1              3.)
2                    B. Copies of Webpages
3              Autodesk further seeks judicial notice of the following copies of webpages:
4              1. Exhibit 31 is a copy of Github’s website for Sony Pictures Imageworks’
5              Open Shading Language (“OSL”) code, specifically, the version of its
6              “testshade.cpp” source code dated September 6, 2016, available at
7              https://github.com/imageworks/OpenShadingLanguage/blob/2b1ebba6
8              555eee55245f813f9004136f6b443948/src/testshade/testshade.cpp.
9              2. Exhibit 32 is a copy of Github’s website for Sony Pictures
10             Imageworks’ OSL code, specifically, the version of its “testshade.cpp”
11             source code dated May 30, 2017, available at:
12             https://github.com/imageworks/OpenShadingLanguage/blob/d671d259
13             be056602ea85dabe29fd4c5fc3b0c64d/src/testshade/testshade.cpp.
14             As with the court records above (Exhibits 1-30, and 34-35), the Court may
15             take judicial notice of Exhibits 31 and 32 because they are capable of accurate and
16             ready determination by resort to sources whose accuracy cannot reasonably be
17             questioned. Fed. R. Evid. 201(b)(2). Exhibits 31 and 32 are copies of Github
18             webpages that post Sony Imageworks’ OSL source code,
19             See Dkt. No. 30, p. 6
20

21             The RJN does not specify any specific person which determined that exhibits 31 and 32 are
22      (“source code”). Coffelt can not fairly respond to these arguments because of the lack of identity of
23      the person forming the opinion.
24             It appears that Richard S. J. Hung has declared exhibits 31 and 32 to be (“source code”),
25      which is in violation of FRE 701(c).
26             The RJN is in violation of Fed. R. Civ. P. 7(b)(1)(B) because the grounds for seeking the
27      order is not particularly specified.
28



                           Coffelt -v- Anagnost et. al., Coffelt’s Request to Amend Motion to Dismiss   4
     Case 8:19-cv-01351-JVS-DFM Document 36-1 Filed 09/19/19 Page 5 of 7 Page ID #:1359


1              4.) Judge Olguin found the Previous case Coffelt v. Autodesk, No. 5:17-cv-1684-FMO is
2       not related to this action (Order, Dkt. No. 17.).
3              The RJN is in violation of Fed. R. Civ. P. 7(b)(1)(B) because the grounds for seeking the
4       order is not particularly specified. There is No explanation of how cases are related.
5

6              5.)
7                       Nested loops are a basic
8                       construct of computer programming. (See IBM Dictionary of Computing 452 (3d
9                       ed. 1994) (RJN, Ex. 33) (defining “nest” as “[t]o incorporate one or more structures
10                      of one kind into a structure of the same kind; for example, to nest one loop (the
11                      nested or inner loop) within another loop (the nesting or outer loop)”).)
12                      See Dkt. No. 29, p. 14.
13             The Motion does not specify any specific person making the above identified arguments
14      at Dkt. No. 29, p. 14. Coffelt can not determine whether the Motion is alleging:
15                      (a) Lay arguments directed to lay subject matter.
16                      (b) Lay arguments directed to technical subject matter.
17                      (c) Expert arguments directed to lay subject matter.
18                      (d) Expert arguments directed to technical subject matter.
19

20             For the above reasons, the Motion has caused confusion to Coffelt in this case. This confusion
21      has caused prejudice to Coffelt. Coffelt can not fairly respond because of this confusion.
22

23                                                   REQUESTED RELIEF
24

25             Defendants must immediately amend RJN item C. Dictionary Definition to clarify whether
26      Autodesk is seeking Judicial Notice of a (“lay dictionary”) or a (“technical dictionary”). Amend RJN
27      item C. Dictionary Definition to clarify whether the definition is a (“lay definition”), or (“technical
28      definition”).


                           Coffelt -v- Anagnost et. al., Coffelt’s Request to Amend Motion to Dismiss   5
     Case 8:19-cv-01351-JVS-DFM Document 36-1 Filed 09/19/19 Page 6 of 7 Page ID #:1360


1              Defendants must immediately amend RJN item B. Copies of Webpages, items 1 and 2 to
2       identify a specific person which determined exhibits 31 and 32 are (“source code”).
3

4              Defendants must immediately amend the RJN item A. Court Orders and Filings items
5       1 through 27 to specify which facts are alleged to be directly related to this action.
6

7              Defendants must immediately amend RJN Dkt. No. 35 to specify whether the above identified
8       arguments at Dkt. No. 35, p. 10, 11 are:
9              (a) Lay arguments directed to lay subject matter,
10             (b) Lay arguments directed to technical subject matter,
11             (c) Expert arguments directed to lay subject matter, or
12             (d) Expert arguments directed to technical subject matter.
13

14

15                                                        CONCLUSION
16             For the foregoing reasons, Coffelt requests Defendants to immediately amend the RJN and
17      Motion to Dismiss as indicated above. Defendants documents have caused prejudice to Coffelt.
18             In the case Defendant’s refuse to amend the RJN as indicated above, Coffelt hereby requests
19      conference with counsel for defendants in order to discuss Coffelt’s intent to file a Motion for
20      Evidentiary Hearing for an order on admissibility of the above identified evidence filed by
21      Defendants. Please schedule this conference to occur by Thursday September 19, 2019.
22

23

24      Date: September 16, 2019                                 By: /s/ Louis A. Coffelt, Jr.
25                                                                       (Plaintiff, Pro Se)
26

27

28



                          Coffelt -v- Anagnost et. al., Coffelt’s Request to Amend Motion to Dismiss   6
     Case 8:19-cv-01351-JVS-DFM Document 36-1 Filed 09/19/19 Page 7 of 7 Page ID #:1361


1                                              CERTIFICATE OF SERVICE
2              I, Louis A. Coffelt, Jr., (Coffelt) hereby certify that on the 16th day of September, 2019,
3       Coffelt caused to be served one copy of the foregoing document
4                 REQUEST TO AMEND AUTODESK’S REQUEST FOR JUDICIAL NOTICE
5               (Dkt. No. 30); AND AMEND MOTION TO DISMISS (Dkt. No. 29); AND
6                        REQUEST FOR CONFERENCE IN REGARD TO MOTION
7                                          FOR EVIDENTIARY HEARING                            by email to the following
8       attorneys of record:
9

10      RICHARD S.J. HUNG (CA SBN 197425)
11      rhung@mofo.com
12      MORRISON & FOERSTER LLP
13      425 Market Street
14      San Francisco, California 94105
15      Telephone: (415) 268-7000
16      Facsimile: (415) 268-7522
17

18      Date: September 16, 2019                                    By: /s/ Louis A. Coffelt, Jr.
19                                                                      Plaintiff
20                                                                      Pro Se
21

22

23

24

25

26

27

28



                          Coffelt -v- Anagnost et. al., Coffelt’s Request to Amend Motion to Dismiss       7
